DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 6, 8-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hauf et al (US 2013/0176544 A1).
With respect to claims 1, 14 and 17, Half discloses a method and a corresponding system for determining a heating state of an optical element (101) in a microlithographic optical system and comprising all limitations of the instant claims such as: determining a temperature distribution in the optical element by varying electromagnetic radiation from the optical element that is received by a contactless sensor, wherein varying the electromagnetic radiation from the optical element that is received by the contactless sensor (130) has using a beam shaping optical unit (120)/at least one member/a received membrane having a cutout, a depression and an elevated structure (these elements are seen to be inherent elements of the sensor and must be present for the sensor to function as intended; see paragraph [0067]). 

    PNG
    media_image1.png
    436
    664
    media_image1.png
    Greyscale
	As to claims 2 and 18, using the varied electromagnetic radiation form the optical element that is received by the contactless sensor (130) to provide zonal sensing of the optical element. 
As to claim 3, wherein the beam shaping optical unit (120) is between the optical element (101) and the contactless sensor (130). 
As to claims 5 and 19, wherein varying the electromagnetic radiation from the optical element (101) that is received by the contactless sensor (130) further has manipulating a relative position of the optical element and the contactless sensor (see paragraphs [0007]; [0014]; [0026]). 
As to claim 8, the optical element is a mirror (101). 
As to claim 9, wherein the optical element is configured for operating wavelength of less than 30nm (see paragraph [0004]).
As to claim 10, based on the determined temperature distribution of the optical element (101) , preheating the optical element to at least partially compensate changes of a heating state of the optical element over time, which occur during the operation of the optical system (see paragraph [0026]). 

As to claims 12-13, determining the heating state of the optical element (101) during the operation of the microlithographic optical system (see paragraph [0003]).
As to claims 15-16, wherein the apparatus has a member selected from the group consisting of a microlithographic illumination device and a microlithographic projection lens (see paragraph [0003]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hauf et al (US 2013/0176544 A1) in view of Cielo et al (U.S.Pat. 4,874,948).
With respect to claim 4, Hauf discloses a method for determining a heating state of an optical element (101) in a microlithographic optical system and comprising substantially all of the limitations of the instant claim as discussed above.  Hauf lacks to show the shaping optical unit having a zoom axicon system.  This feature is well known in the art.  For example, Cielo (figure 3) disclose a shaping system (200) having a zoom axicon system (210) for providing uniform temperature distribution across the surface portion (208) heated the laser radiation (206) and detected by the detector (214). 

    PNG
    media_image2.png
    222
    457
    media_image2.png
    Greyscale

In view of such teachings, it would have been obvious to a skilled artisan to employ a zoon axicon system as suggested by Cielo, between the optical element (101) and the contactless sensor (130) for the purpose of providing uniform electromagnetic radiation from the optical element and thereby improving the accuracy the electromagnetic radiation received by the contactless detector. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauf et al (US 2013/0176544 A1) in view of Johnson et al (U.S.Pat. 5,388,900).
With respect to claims 7 and 20, Hauf discloses a method and a system for determining a heating state of an optical element in a microlithographic optical system and comprising substantially all of the limitations of the instant claims as discussed above.  Hauf does not specifically disclose the contactless sensor (130) having a pyrometer.  This feature is well known per se.  For example, Johnson discloses a temperature sensor (12) having a pyrometer (see col.1, lines 45-50).  It would have been obvious to a skilled artisan to employ the contactless sensor having a pyrometer into the system of Hauf for the same purpose of measuring the temperature of the optical element. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubo et al (US 10,784,295) discloses a system for controlling temperature of a light transmitting element and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
9/13/2021


/HUNG NGUYEN/            Primary Examiner, Art Unit 2882